PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




Doc Code:  TRACK1.GRANT
	
		
Decision Granting Request for 
Prioritized Examination 
(Track I or After RCE)
Application No.:13/336,477

THE REQUEST FILED May 5, 2021          IS GRANTED.

The above-identified application has met the requirements for prioritized examination 
  for an original nonprovisional application (Track I).
  for an application undergoing continued examination (RCE).

The above-identified application will undergo prioritized examination.  The application will be accorded special status throughout its entire course of prosecution until one of the following occurs:  

filing a petition for extension of time to extend the time period for filing a reply; 
filing an amendment to amend the application to contain more than four independent claims, more than thirty total claims, or a multiple dependent claim;
filing a request for continued examination;
filing a notice of appeal; 
filing a request for suspension of action;
mailing of a notice of allowance; 
mailing of a final Office action; 
completion of examination as defined in 37 CFR 41.102; or
abandonment of the application.

The processing fee of $140, was charged to petitioner’s deposit account as authorized. 
Telephone inquiries with regard to this decision should be directed to Kimberly Inabinet at 571-272-4618.


    /Kimberly Inabinet/                                                                Paralegal Specialist, Office of Petitions
        


U.S. Patent and Trademark Office
PTO-2298 (Rev. 02-2012)